Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/24/2022.  Claims 1-11, 24-47, 66-77 are cancelled; and 12-23, 48-65 and 78-85 are currently pending in the application.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Present claims are drawn to a water extractable ophthalmic device which is a polymerization product of a monomer mixture comprising 
One or more cyclolactams,
One or more non-bulky organosilicon-containing monomers,
One or more bulky siloxane monomer,
And a crosslinking agent mixture comprising
One or more first crosslinking agents containing at least two ethylenically unsaturated reactive end groups, wherein the at least two ethylenically unsaturated reactive end groups are (meth)acrylate containing reactive end groups, and 
One or more second crosslinking agents containing at least one or more second crosslinking agent represented by formula - 
    PNG
    media_image1.png
    119
    430
    media_image1.png
    Greyscale
 or about 0.01 to about 3 wt% based on the total weight of monomer mixture of one or more second crosslinking agent represented by formula: 
    PNG
    media_image2.png
    96
    223
    media_image2.png
    Greyscale
.

The cited prior art of record do not teach a water extractable ophthalmic device comprising monomers (i) to (iv) in combination with a mixture of first crosslinking agents and second crosslinking agents represented by either: 
    PNG
    media_image1.png
    119
    430
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    96
    223
    media_image2.png
    Greyscale
.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764